Citation Nr: 1750917	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA)

In April 2017 the Veteran testified during a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.

The issue of whether the reduction of the evaluation for low back disability from 40 percent to 20 percent was proper, effective June 1, 2015, has been raised by the record in a December 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, sleep apnea incurred in service.


CONCLUSION OF LAW

Sleep apnea was incurred on active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to sleep apnea.  

A January 2011 VA treatment report noted that a sleep study was conducted in August 2010.  The sleep study demonstrated overall somewhat decreased sleep efficiency.  The study noted that if the Veteran had symptoms of excessive daytime sleepiness, impaired cognition, mood disorders or insomnia than the test may be considered positive for sleep apnea.  The January 2011 treatment report prescribed a CPAP machine.

The Veteran's March 2012 Physical Profile noted sleep apnea and the need for a CPAP machine.


An April 2012 Physical Review Board medical report noted a diagnosis of sleep apnea.  

An April 2015 VA treatment record noted a diagnosis of obstructive sleep apnea and use of a CPAP machine which had helped the Veteran sleep better.

At his April 2017 hearing, the Veteran testified that while in service, he repeatedly received complaints from his bunk mates that his loud snoring was keeping them awake at night.  The bunk mates' complaints escalated to the point where the Veteran requested to be moved from these sleeping quarters, but was informed that no changes would be made as he was so close to his deployment to Iraq. The Veteran also testified that his mother spoke to him about his loud snoring when he was visiting her at her house soon after his deployment.  Additionally, he stated that he first received his CPAP machine soon after a 2011 sleep study.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for sleep apnea is warranted.

Initially, the Board notes that there is a current diagnosis of sleep apnea, the first element of service connection is satisfied.  

While the Veteran's service treatment records are negative for sleep apnea, the Board finds that the Veteran's assertions and statements regarding his in-service sleep apnea symptoms in this case are credible.  As noted above, the Veteran testified that multiple bunk mates repeatedly complained about his snoring as it was keeping them away each night.

Since the Veteran has credibly reported sleep apnea problems since service as well as in-service instances of bunk mates complaining about the Veteran's sleep difficulties, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's sleep apnea disability began during his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's obstructive sleep apnea disability.

Notably, there is no contrary medical evidence of record that indicates that the Veteran's sleep apnea disability was not caused or aggravated by treatment for his service.  As a result, the Board finds that service connection is warranted.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a sleep apnea disability is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


